Van Brunt, P. J.
Without passing upon the question of practice raised, it seems to be sufficient to say that all the questions involved in this appeal were determined when this case was before the general term upon a previous occasion. It is true that objections to evidence were taken upon this trial which were not insisted upon upon the previous trial; but this in no manner affected the question adjudicated upon the previous appeal, because then the complaint was dismissed because the evidence now objected to did not establish or tend to establish seisin in the husband of the plaintiff. Upon this trial the evidence is objected to because it did not so tend. Therefore the same proposition is raised, and must be disposed of in the same manner. It is not necessary to rediscuss that which was decided upon the previous appeal, but, for the reasons then given, we think the rulings of the court upon the trial of the case were correct, and the judgment should be affirmed, with costs.
Bartlett, J., concurs.